DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Richey (Reg. No. 69,653) on May 13, 2022.
The application has been amended as follows: 
In the specification, paragraph [0001], line 2, insert ---, now issued U.S. Patent No.10,984,647---- after “November 12, 2019”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a patient support enhance operability/functionality, including a width adjustable caster frame, width adjustable deck portions, a width adjustable headboard and an extendible foot board to provide extra length. Such as found in Elku et al. (US 2017/0143566).  The prior art of record does not teach or suggest, in the claimed combination, a patient bed comprising a bed height limiting system for limiting a height of the patient receiving surface to a minimum height relative to a ground surface, the bed height limiting system comprising: a height sensor; a processing unit operatively connected to the elevation mechanism and the height sensor; and a user interface operatively connected to the processing unit, wherein the processing unit is operable to: 
receive an indication of a minimum height provided by a user via the user interface;
receive, from the height sensor, an indication of a current elevation mechanism height; 
determine, based on the indication of the current elevation mechanism height, a current bed height; and 
in response to the current bed height being equal to the minimum height: provide a stop command to the elevation mechanism to stop a downward movement of the elevation mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker et al. (US 2015/0000035) disclose a patient handling device (bed) comprises an actuator connected to a frame for adjusting an articulatable portion between a set of angular positions; a controller is in communication with a lift mechanism and the actuator, and the lock control generates a position lock signal, wherein the controller being in communication with the lock control to prevent operation of the actuator or the lift mechanism to prevent adjustment of the articulatable portion or height to restricted position in response to the position lock signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
May 13, 2022